Title: To Thomas Jefferson from Samuel Bryan, 21 March 1801
From: Bryan, Samuel
To: Jefferson, Thomas



Sir,
Lancaster 21st. of March 1801

I had the honor of writing to you some weeks ago on the subject of an appointment, and transmitting sundry documents to sustain my pretensions to your notice—Mr. William Findley one of our most distinguished characters wrote a letter to your Excellency in which he gave a detailed statement of my conduct in the Office I have held for six years past that of Register General of the State, an office in which all accounts are settled, and the Finances of the State yearly arranged & reported to the Legislature; this letter he sent under cover to Mr. Gregg with a request to deliver it in person—
This day I wrote to Mr. Gallatin on the same subject, but after my Letter was put in the Post-Office I heard that he had left Washington  for some weeks, which determined me to take it out and enclose it to your Excellency to hand to Mr. Gallatin when he returns & for the purpose of your looking over it.
I have the honor to be, With high esteem and regard, Your humble. Servt.

Saml. Bryan

